DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 5-12 and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach wherein (1) if an exposure time is a first time, the control unit carries out control to increase a number of lines for reading the first signal and the second signal and to decrease a number of lines for reading the first signal and not reading the second signal, as compared with a case where the exposure time is a second time that is shorter than the first time, or (2) if a sensitivity is a first sensitivity, the control unit carries out control to increase the number of lines for reading the first signal and the second signal and to decrease the number of lines for reading the first signal and not reading the second signal, as compared with a case where the sensitivity is a second sensitivity that is lower than the first sensitivity when taken in combination with all the limitations of the independent claim. Furthermore, the prior art does not teach wherein (1) if an exposure time is a first time, the control unit carries out control to extend the frame period of time of the moving image, as compared with a case where the exposure time is a second time that is shorter than the first time, or (2) if a sensitivity is a first sensitivity, the control unit carries out control to extend the frame period of time of the moving image, as compared with a case where the sensitivity is a second sensitivity that is lower than the first sensitivity when taken in combination with all the limitations of the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
May 11, 2021